Opinion of the Court
GeoRGe W. Latimer, Judge:
The accused was found guilty by general court-martial of wrongful possession of marihuana, in violation of Article 1S4, Uniform Code of Military Justice, 10 USC § 934. He was sentenced to dishonorable discharge, total forfeitures, and confinement for one year. Intermediate appellate agencies have affirmed, but The Judge Advocate General of the Air Force commuted the dishonorable discharge to a bad-conduct discharge. We granted review to determine the adequacy of the staff judge advocate’s review in this case.
Subsequent to the time when this petition for review was granted and prior to the date upon which the case came on for hearing, the Government filed affidavits by the staff judge advocate and the acting staff judge advocate who had participated in the review. Acting pursuant to their interpretation of this Court’s holding in United States v Schuller, 5 USCMA 101, 17 CMR 101, counsel for the accused at this level have stipulated that the facts set out in the affidavits reflect the true situation and that we may consider them on this appeal. From their contents it appears that the accused was given the benefit of two careful and extensive reviews by staff judge advocates on the staff of the convening authority. Each acted as such but at different times. Surely no error grew out of this procedure, and no other error of importance has been noted.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn and Judge Ferguson concur.